                                                            1    DARREN T. BRENNER, ESQ.
                                                            2    Nevada Bar No. 8386
                                                                 NATALIE L. WINSLOW, ESQ.
                                                            3    Nevada Bar No. 12125
                                                                 JAMIE K. COMBS, ESQ.
                                                            4    Nevada Bar No. 13088
                                                                 AKERMAN LLP
                                                            5
                                                                 1635 Village Center Circle, Suite 200
                                                            6    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            7    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            8    Email: natalie.winslow@akerman.com
                                                                 Email: jamie.combs@akerman.com
                                                            9

                                                            10   Attorneys for The Bank of New York Mellon
                                                                 fka The Bank of New York, as Trustee for the
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Certificateholders of CWMBS, Inc. CHL
                                                                 Mortgage Pass-Through Trust 2005-HYB 6
                      LAS VEGAS, NEVADA 89134




                                                            12   Motgage Pass-Through Certificates Series
AKERMAN LLP




                                                                 2005-HYB6
                                                            13

                                                            14                                UNITED STATES DISTRICT COURT
                                                            15                                       DISTRICT OF NEVADA
                                                            16
                                                                  THE BANK OF NEW YORK MELLON, F/K/A            Case No. 2:16-cv-01129-RFB-CWH
                                                            17
                                                                  THE BANK OF NEW YORK, AS TRUSTEE
                                                            18    FOR THE CERTIFICATEHOLDERS OF
                                                                                                                JOINT MOTION FOR EXTENSION OF
                                                                  CWMBS, INC. CHL MORTGAGE PASS-                TIME TO FILE REPLY IN SUPPORT OF
                                                            19    THROUGH TRUST 2005-HYB 6 MORTGAGE             MOTION FOR LEAVE TO AMEND
                                                                  PASS-THROUGH CERTIFICATES SERIES              COMPLAINT
                                                            20
                                                                  2005-HYB6,
                                                                                                                (FIRST REQUEST)
                                                            21
                                                                                       Plaintiff,
                                                            22
                                                                  vs.
                                                            23
                                                                  SBH 2 HOMEOWNERS ASSOCIATION; SFR
                                                            24    INVESTMENTS POOL 1, LLC; NEVADA
                                                                  ASSOCIATION SERVICES, INC.; DOE
                                                            25    INDIVIDUALS I-X, inclusive, and ROE
                                                                  CORPORATIONS I-X, inclusive,
                                                            26
                                                                                       Defendants.
                                                            27

                                                            28
                                                                 {38615645;1}
                                                                 48906732;1
                                                                 48907867;1
                                                            1             The Bank of New York Mellon fka The Bank of New York, as Trustee for the

                                                            2    Certificateholders of CWMBS, Inc. CHL Mortgage Pass-Through Trust 2005-HYB 6 Motgage Pass-

                                                            3    Through Certificates Series 2005-HYB6 (BoNYM), and SFR Investments Pool 1, LLC (SFR), hereby

                                                            4    stipulate and agree that BoNYM shall have an additional seven (7) days, up to and including May 22,

                                                            5    2019, to file its reply in support of motion for leave to amend complaint, which is currently due on

                                                            6    May 15, 2019. The motion [ECF No. 33] was filed on April 24, 2019, and SFR’s response [ECF No.

                                                            7    35] was filed on May 8, 2019. BoNYM requests additional time to fully respond to the arguments in

                                                            8    SFR’s response.

                                                            9                 This is the parties' first request for an extension of this deadline, and is not intended to cause

                                                            10   any delay or prejudice to any party.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11            DATED this __15th__ day of May, 2019.
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                  AKERMAN LLP                                                  KIM GILBERT EBRON
AKERMAN LLP




                                                            13
                                                                  _/s/ Jamie K. Combs______________________                    /s/ Diana S. Ebron______________
                                                            14    DARREN T. BRENNER, ESQ.                                      DIANA S. EBRON, ESQ.
                                                                  Nevada Bar No. 8386                                          Nevada Bar No. 10580
                                                            15    NATALIE L. WINSLOW, ESQ.                                     JACQUELINE A. GILBERT, ESQ.
                                                                  Nevada Bar No. 12125                                         Nevada Bar No. 10593
                                                            16
                                                                  JAMIE K. COMBS, ESQ.                                         KAREN L. HANKS, ESQ.
                                                            17    Nevada Bar No. 13088                                         Nevada Bar No. 9578
                                                                  1635 Village Center Circle, Suite 200                        7625 Dean Martin Drive, Suite 110
                                                            18    Las Vegas, NV 89134                                          Las Vegas, NV 89139
                                                            19    Attorneys for The Bank of New York Mellon fka The Attorneys for SFR Investments Pool 1, LLC
                                                                  Bank of New York, as Trustee for the
                                                            20
                                                                  Certificateholders of CWMBS, Inc. CHL Mortgage
                                                            21    Pass-Through Trust 2005-HYB 6 Motgage Pass-
                                                                  Through Certificates Series 2005-HYB6
                                                            22
                                                                                                                     ORDER
                                                            23

                                                            24            IT IS SO ORDERED:

                                                            25                                              _________________________________________
                                                                                                            RICHARD F. BOULWARE, II
                                                            26                                              UNITED STATES DISTRICT JUDGE
                                                            27
                                                                                                                     May 15, 2019
                                                                                                            DATED: _________________________________
                                                            28
                                                                                                                    2
                                                                 48906732;1
                                                                 48907867;1
